210 Ga. 300 (1954)
79 S.E.2d 527
GRIFFIN et al.
v.
WELCH, alias GRIFFIN.
18395.
Supreme Court of Georgia.
Argued November 9, 1953.
Decided January 11, 1954.
W. George Thomas, Essley B. Burdine, for plaintiffs in error.
William Butt, Herman J. Spence, A. J. Martin, contra.
*302 WORRILL, Justice.
1. Where, as here, the petitioners allege that their husband and father fraudulently obtained a divorce in Tennessee from the principal petitioner on March 18, 1937, and that he married the defendant on December 12, 1944, the act of the trial court in permitting one of the petitioners while a witness on cross-examination to testify, over objection of the petitioners, that she had heard that her father got a divorce in Tennessee in 1937, and later married the defendant, was not, although the evidence was hearsay, such harmful error as would require a reversal. Code § 38-301; South Georgia Ry. Co. v. Niles, 131 Ga. 599 (3) (62 S. E. 1042); Hamilton v. State, 143 Ga. 265 (1) (84 S. E. 583); Arrington v. Awbrey, 190 Ga. 193 (2) (8 S. E. 2d 648).
2. "Where there is more than one marriage, the law presumes the last marriage to be valid; and the burden is upon the one attacking it to overcome this presumption by proving its invalidity." Longstreet v. Longstreet, 205 Ga. 255 (1) (53 S. E. 2d 480), and cases cited.
3. The evidence, though conflicting on the question of whether the divorce in Tennessee was fraudulently obtained, was sufficient to support the verdict of the jury finding in favor of the defendant.
*301 Judgment affirmed. All the Justices concur, except Duckworth, C. J., not participating.